DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed on 11/30/2021.
Claims 1-14 are currently pending. 
Response to Arguments
Applicant’s arguments, see page 5, filed 11/30/2021, with respect to the objection of claims 1, 5, and 11 have been fully considered and are persuasive.  The objection of claims 1, 5, and 11 has been withdrawn.
Applicant’s arguments, see page 5, filed 11/30/2021, with respect to the rejection of claims 4-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4-6 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments, see pages 7-8, filed 11/30/2021, with respect to the rejection of claims 1-14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Rejection of claims 1-14 under 35 U.S.C. 103
Independent claim 1 has been amended to include an imager configured to acquire an image of the retina derived from the optical path upstream of the adaptive optics, and a first actuator positioned in the optical path downstream of the adaptive optics, said first actuator configured to control a position of the laser output with respect to the retina. Applicant argues that Takeda fails to disclose an imager configured to acquire an image of the retina derived from the optical path upstream of the adaptive optics and an actuator positioned in the optical path downstream of the adaptive optics configured to control a position of the laser output with respect to the retina. Examiner respectfully disagrees. Takeda 
Applicant further argues that Artsyukhovich fails to disclose an optical fiber having a core with a diameter of strictly less than 50 µm.  This amendment raises new questions regarding the term “strictly” as discussed in the rejection under 35 U.S.C. 112 below.  In view of the amendment, new art is relied upon to teach  that it is well known to have single mode optical fibers with a core diameter less than 9 microns, as explained in the office action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, it is unclear what is meant by the phrase “strictly less than”. The specification provides no guidance for the term “strictly”. Page 7, lines 3-6, discusses that the optical transport fiber can be a single-mode fiber and has a core diameter less than 50 microns, and more preferably less than 15 microns. Therefore, for examination purposes, it will be understood that the core diameter of the optical transport fiber is less than 15 microns. 
Claims 2-14 are rejected based on their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent Application Publication 2015/0202083), hereinafter Takeda, further in view of Artsyukhovich et al. (US Patent Application Publication 2004/0233388 – APPLICANT CITED ON IDS), hereinafter Artsyukhovich, and further in view of McArdle et al. (US Patent Application Publication 2011/0160622), hereinafter McArdle. 
Regarding claim 1, Takeda teaches a system for laser photocoagulation of a retina comprising:
- a photocoagulation laser comprising a laser source and an optical transport fiber (e.g. Par. [0001],[0002]; Par. [0080]),
- an optical path connecting an upstream photocoagulation laser to a downstream laser output to be placed in front of the retina, so that a laser beam emitted by the photocoagulation laser propagates along the optical path in a propagation direction, said laser beam having a wavefront (e.g. Pars. [0080]-[0081]; Par. [0085]; Fig. 1: laser 2b upstream connected to optical fiber 4 to the eye E), 
the system for laser photocoagulation comprising:
- an adaptive optics positioned in the optical path and configured to modify the wavefront of the laser beam propagating along the optical path in order to compensate ocular aberrations occurring up to the retina (e.g. Pars. [0316]-[0317]),
- an imager configured to acquire an image of the retina derived from the optical path upstream of the adaptive optics (e.g. Par. [0011]; Par. [0089]: the microscope can be used for photography of the eye; Fig. 1: microscope 3 upstream to adaptive optics in the laser irradiation part 3d),
- a first actuator positioned in the optical path downstream of the adaptive optics, said first actuator configured to control a position of the laser output with respect to the retina (e.g. Par. [0316]: the controller 101 is understood to be the actuator and moves the micro-mirror array to move the laser 
- a position control loop controlling the first actuator to servo-control the position of the laser output with respect to the retina, on the basis of an image of the retina derived from the optical path and acquired by the imager (e.g. Pars. [0316]-[0317]: the laser output (the shape of the reflecting surface) is changed based on analysis of images). 
However, Takeda does not teach wherein the laser source is a laser source configured to emit in a wavelength comprised between 520 nm and 690 nm in the optical transport fiber, and the optical transport fiber has a core with a diameter strictly less than 50 µm. 
Artsyukhovich, in a similar field of endeavor, teaches an illuminator that can be used for photocoagulation. Artsyukhovich teaches it is known for the laser source to emit in a wavelength comprised between 520 nm and 690 nm in the optical transport fiber (e.g. Par. [0027]: the radiation source can be a laser providing radiation at a wavelength that is suitable for performing retinal photocoagulation, e.g., laser generating green light at a wavelength of 532 nm), and the optical transport fiber has a core with a diameter of 50 µm (e.g. Par. [0039], Table 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda to include the laser source emitting emit in a wavelength comprised between 520 nm and 690 nm as taught by Artsyukhovich in order to provide the predictable results of providing improved optical therapy for retinal photocoagulation. 
Additionally, Artsyukhovich discloses the claimed invention except for the optical transport fiber having a core with a diameter less than 50 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Takeda with the optical transport fiber having a core with a diameter less than 50 µm, since it has been held that where the In re Aller, 105 USPQ 233].
Alternately, McArdle is directed towards laser ablation for preventing or delaying presbyopia. McArdle discloses using single mode optical fibers with a core diameter of 9 µm or less in order to allow one type of laser energy distribution through the fiber (e.g. Par. [0119]; Applicant’s specification at page 7, lines 5-6, discloses that the fiber can be single mode.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda in view of Artsyukhovich to include the optical transport fiber having a core with a diameter strictly less than 50 µm as taught by McArdle in order to provide the predictable results of allowing one type of laser energy distribution through the fiber. 
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 7, Takeda further teaches a second actuator placed upstream of the adaptive optics, configured to receive a laser displacement command, and to act on a path of the laser beam in order to move a laser impact in the retina in three distinct directions in space (e.g. Par. [0316]: the controller 101 is understood to be the actuator and moves the micro-mirror array to move the laser therapy position and orientation; Par. [0127]: controller 101 is in the processing unit; Par. [0129]: the controller controls the treatment light).
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 8
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 9, Takeda further teaches the second actuator comprising:
- a scanner positioned in the optical path and adapted to perform a displacement of the laser beam in a focal plane perpendicular to the propagation of the laser beam (e.g. Par. [0136]: galvano scanner deflects the light in a crosswise or vertical direction), and
- a connector positioned in the optical path and movable in controlled translation in the propagation direction of the laser beam (e.g. Par. [0101]: part 3b is movable in crosswise and vertical directions).
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 10, Takeda further teaches wherein the imager comprises a camera configured to acquire an image of the retina derived from the optical path upstream of the adaptive optics, the camera being movable in controlled translation in the direction of propagation of the light received by said camera (e.g. Par. [0108]: imaging sensor can be a CCD camera; Par. [0134]: the imaging lens is moved along optical axis; Par. [0315]: the micro-mirror array of the adaptive optics is the mirror 56 shown in Fig. 2; Fig. 2: imaging system 42 upstream of the adaptive optics 56).
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 12, Takeda further teaches wherein the imager comprises a camera configured to acquire an image of the retina derived from the optical path upstream of the adaptive optics (e.g. Par. [0108]; Par. [0315]: the micro-mirror array of the adaptive optics is the mirror 56 shown in Fig. 2; Fig. 2: imaging system 42 upstream of the adaptive optics 56).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent Application Publication 2015/0202083), hereinafter Takeda, further in view of Artsyukhovich et al. (US Patent Application Publication 2004/0233388 – APPLICANT CITED ON IDS), hereinafter Artsyukhovich, and further in view of McArdle et al. (US Patent Application Publication 2011/0160622), hereinafter McArdle, as applied to claim 1 above, and further in view of Van de Velde (International Publication 1999/58047).
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 2, Takeda in view of Artsyukhovich and McArdle does not disclose wherein a diameter of the laser beam at a pupil plane of the laser output is comprised between 4 mm and 8 mm. 
Van de Velde, in a similar field of endeavor, teaches a scanning laser ophthalmoscope. Van de Velde teaches it is known for the laser beam to have a diameter of 0.5mm to 2mm (e.g. Page 15, lines 31-33).  
Van de Velde discloses the claimed invention except for the diameter of the laser beam being between 4mm and 8mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Takeda in view of Artsyukhovich and McArdle with the diameter of the laser beam being between 4mm and 8mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 3, Takeda in view of Artsyukhovich and McArdle does not disclose wherein a beam angle at the laser output is less than 5°. 
Van de Velde, in a similar field of endeavor, teaches a scanning laser ophthalmoscope. Van de Velde teaches it is known for the beam angle to be small (e.g. Page 17, lines 15-16).  
Van de Velde discloses the claimed invention but does not disclose expressly the beam angle being less than 5°.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Takeda in view of Artsyukhovich and McArdle with the beam angle being less than 5°, because Applicant has not disclosed that the beam angle being less than 5° provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill 
Therefore, it would have been an obvious matter of design choice to modify Takeda in view of Artsyukhovich and McArdle to obtain the invention as specified in the claim.
Claims 4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent Application Publication 2015/0202083), hereinafter Takeda, further in view of Artsyukhovich et al. (US Patent Application Publication 2004/0233388 – APPLICANT CITED ON IDS), hereinafter Artsyukhovich, and further in view of McArdle et al. (US Patent Application Publication 2011/0160622), hereinafter McArdle, as applied to claim 1 above, and further in view of Hammer et al. (US Patent Application Publication 2007/0252951), hereinafter Hammer.
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 4, Takeda further teaches wherein the position control loop comprises:
- a first position control sub-loop comprising a first imager configured to receive an image of the retina derived from the optical path downstream of the first actuator according to a first acquisition field (e.g. Par. [0108]; Fig. 2: imaging device 42). 
However, Takeda in view of Artsyukhovich and McArdle does not disclose a second position control sub-loop comprising a second imager configured to receive an image of the retina derived from the optical path upstream of the adaptive optics according to a second acquisition field.
Hammer, in a similar field of endeavor, teaches retinal imaging with adaptive optics. Hammer teaches it is known to have two imaging modules with a second imager configured to receive an image of the retina derived from the optical path upstream of the adaptive optics according to a second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda in view of Artsyukhovich and McArdle to include the second imager configured to receive an image of the retina derived from the optical path upstream of the adaptive optics according to a second acquisition field as taught by Hammer in order to provide the predictable results of imaging the retina from a different position. 
Claim 4 is obvious over Takeda, Artsyukhovich, McArdle and Hammer as indicated above. Regarding claim 6, Takeda further teaches a visualization subsystem configured to receive an image of the retina derived from the optical path downstream of the first actuator and acquire images according to the first acquisition field (e.g. Par. [0108]).
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 11, Takeda in view of Artsyukhovich and McArdle does not disclose wherein the adaptive optics comprises: a correcting element, disposed in the optical path, and a processing module configured to control the correcting element based on an analysis of a wave surface of a light traveling along the optical path.
Hammer, in a similar field of endeavor, teaches retinal imaging with adaptive optics. Hammer teaches it is known for the adaptive optics to comprise a correcting element, disposed in the optical path, and a processing module configured to control the correcting element based on an analysis of a wave surface of a light traveling along the optical path (e.g. Par. [0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda in view of Artsyukhovich and McArdle with the adaptive optics comprising a correcting element, disposed in the optical path, and a processing module configured to control the correcting element based on an analysis of a wave surface of a light 
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 13, Takeda in view of Artsyukhovich and McArdle fails to disclose an optical coherence tomography device connected to the optical path downstream of the adaptive optics.
Hammer, in a similar field of endeavor, teaches retinal imaging with adaptive optics. Hammer teaches it is known to have an optical coherence tomography device connected to the optical path downstream of the adaptive optics (e.g. Par. [0079]: spectral domain OCT device is included; Fig. 7: OCT imager 78 downstream adaptive optics correction module 716). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda in view of Artsyukhovich and McArdle to include an optical coherence tomography device connected to the optical path downstream of the adaptive optics as taught by Hammer in order to provide the predictable results of providing cross-sectional images of the eye. 
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent Application Publication 2015/0202083), hereinafter Takeda, further in view of Artsyukhovich et al. (US Patent Application Publication 2004/0233388 – APPLICANT CITED ON IDS), hereinafter Artsyukhovich, further in view of McArdle et al. (US Patent Application Publication 2011/0160622), hereinafter McArdle, and further in view of Hammer et al. (US Patent Application Publication 2007/0252951), hereinafter Hammer, as applied to claim 4 above, and further in view of Van de Velde (International Publication 1999/58047).
Claim 4 is obvious over Takeda, Artsyukhovich, McArdle, and Hammer as indicated above. Regarding claim 5, Takeda in view of Artsyukhovich, McArdle, and Hammer does not disclose wherein the first acquisition field has a field angle at least twice as great as a field angle of the second acquisition 
Van de Velde, in a similar field of endeavor, teaches a scanning laser ophthalmoscope. Van de Velde teaches it is known for the first acquisition field to have a field angle at least twice as great as a field angle of the second acquisition field (e.g. Page 10, lines 8-29: field of view is 40 degrees, and can be changed to 20 degrees). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeda in view of Artsyukhovich, McArdle, and Hammer to include the first acquisition field to have a field angle at least twice as great as a field angle of the second acquisition field as taught by Van de Velde in order to provide the predictable results of minimizing wavefront aberrations. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent Application Publication 2015/0202083), hereinafter Takeda, further in view of Artsyukhovich et al. (US Patent Application Publication 2004/0233388 – APPLICANT CITED ON IDS), hereinafter Artsyukhovich, and further in view of McArdle et al. (US Patent Application Publication 2011/0160622), hereinafter McArdle, as applied to claim 1 above, and further in view of Skovgaard et al. (US Patent Application Publication 2019/0365569), hereinafter Skovgaard. 
Claim 1 is obvious over Takeda, Artsyukhovich, and McArdle as indicated above. Regarding claim 14, Takeda in view of Artsyukhovich and McArdle does not disclose wherein the laser source is a single-mode fiber laser source. 
Skovgaard, in a similar field of endeavor, teaches an apparatus for photo thermal ophthalmic treatment. Skovgaard teaches it is known for the laser source to be a single-mode fiber laser source (e.g. Par. [0037]). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samec et al. (US Patent Application Publication 2016/0270656) teaches a health system with a light generation module. 
Roorda (US Patent 7,118,216) teaches a method and apparatus for using adaptive optics in a scanning laser ophthalmoscope. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792            

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792